UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-SB GENERAL FORM FOR REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS Under Section 12(b) or (g) of the Securities Exchange Act of 1934 BIOFUELS POWER CORPORATION (Name of small business issuer in its charter) Texas (State or other jurisdiction of incorporation or organization) 56-2471691 (I.R.S. Employer Identification No.) Biofuels Power Corporation 10003 Woodloch Forest Drive, Suite 900 The Woodlands, Texas 77380 (Address of principal executive offices) Issuer's telephone number, including area code: (281) 364-9500 Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 par value per share TABLE OF CONTENTS Information Required in Registration Statement PART I PAGE Item 1: Description of Business Item 2: Managements’ Discussion and Analysis or Plan of Operation 3 Item 3: Description of Property 16 Item 4: Security Ownership of Certain Beneficial Owners and Management 19 Item 5: Directors, Officers, Promoters and Control Persons 21 Item 6: Executive Compensation 22 Item 7: Certain Relations and Related Transactions, and Director Independence 24 Item 8: Description of Securities 27 28 PART II Item 1. Market Price of and Dividends on the Registrant's Common Equity and Other Shareholder Matters 29 Item 2. Legal Proceedings 30 Item 3. Changes in and Disagreements with Accountants 30 Item 4. Recent Sales of Unregistered Securities 30 Item 5. Indemnification of Directors and Officers 31 PART F/S Report of Ham Langston Brezina, LLP on financial statements for the years ended December 31, 2006 and 2005 F-3 Consolidated Balance Sheet as of December 31, 2006 and 2005 F-4 Consolidated Statement of Operations for the years ended December 31, 2006 and 2005, and the period from Inception through December 31, 2006 F-5 Consolidated Statement of Changes in Stockholders’ Equity for the years ended December 31, 2006 and 2005 and for the period from inception through December 31, 2006 F-6 Consolidated Statement of Cash Flow for the years ended December 31, 2006 and 2005, and the period from Inception through December 31, 2006 F-7 Notes to Consolidated Financial Statements F-8 Unaudited Consolidated Balance Sheet as of June 30, 2007 and 2006 F-19 Unaudited Consolidated Statement of Operations for the six month periods ended June 30, 2007 and 2006, and the period from Inception through June 30, 2007 F-20 Unaudited Consolidated Statement of Changes in Stockholders’ Equity for the six months ended June 30, 2007 and for the period from inception to June 30, 2007 F-21 Unaudited Consolidated Statement of Cash Flow for the six month periods ended June 30, 2007 and 2006, and the period from Inception through June 30, 2007 F-23 Notes to Unaudited Consolidated Financial Statements F-24 PART III Items 1 and 2: Index to Exhibits and Description of Exhibits 33 SIGNATURES 33 PART I Item 1:Description of Business History: We were incorporated in Texas as Aegis Products, Inc. on January 20, 2004. Until December 31, 2004, we were a wholly-owned subsidiary of Texoga Technologies Corporation, a Texas corporation that was incorporated in 1996 and engaged in a number of business activities, both directly and through subsidiaries. In late 2004, Texoga’s Board of Directors concluded that Texoga and its subsidiaries would be better able to finance their activities as stand-alone companies, rather than as members of a consolidated group that was engaged in diverse businesses. Therefore, Texoga’s Board of Directors decided to restructure Texoga’s operations and spin off its three subsidiaries to Texoga’s shareholders effective December 31, 2004. Since December 31, 2004, Texoga, our company and our two former sister companies have each operated independently. From inception through June 2006, we engaged in an unsuccessful effort to negotiate military procurement contracts for an explosion preventing aluminum mesh fuel tank filler. In December 2006, we changed our name to Biofuels Power Corporation, raised approximately $1.5 million in equity from the sale of common stock and were appointed successor general partner of two limited partnerships that were syndicated by Texoga during 2006 for the purpose of building and operating biodiesel fueled power generating plants in the metropolitan Houston area. Unless we tell you otherwise, references to “our company,” “we,” “us,” and “our” refer collectively to our company, the two partnerships that we manage as general partner and our recently formed subsidiary Alternative Energy Consultants, LLC. Our executive office is located at 10003 Woodloch Forest Drive, Suite 900, The Woodlands, Texas 77380. Our telephone number is 281-364-9500. Introduction: The delivery of useful energy to industrial, commercial and residential buildings in the United States has evolved over many decades into a complex and inherently inefficient dual-pronged system: · Electricity for lighting, refrigeration, communications and electrical equipment comes almost exclusively from centralized power plants that serve users through a complex transmission and distribution grid; and · On-site heating systems that typically use oil or natural gas to fuel boilers and furnaces generally provide space heating, hot water and industrial process heat. This dual-pronged energy delivery system has persisted despite a general recognition that the cogeneration of electricity and heat, a practice known as “combined heat and power,” or “CHP,” can be significantly more energy efficient. With the exception of large-scale industrial applications like oil refining and petrochemical and paper manufacturing, CHP has not attained general acceptance. Even with technical improvements, the electric power industry discharges roughly twice the energy in the form of heat that it delivers to users in the form of electricity. While on-site heating systems usually have better thermal efficiency than centralized power plants, they too suffer from significant heat loss. These inefficiencies in centralized power plants and on-site heating systems are a major contributor to rising atmospheric CO2 levels. We believe political and economic pressures to limit the use of fossil fuels will favor the use of alternative energy technologies. We are pioneering the use of biodiesel to fuel small-scale electrical power generating plants that include ancillary heating and cooling facilities and are located in close proximity to the end-users they serve. We use the term “Integrated Energy Systems,” or “IES,” to describe these facilities. We believe Integrated Energy Systems can reduce demand on the nation's utility grid, increase energy efficiency, reduce air pollution and greenhouse gas emissions, protect against power outages, and, in many cases, significantly reduce total energy costs for end-users. Biodiesel is a diesel fuel substitute that is made from 100% renewable raw materials such as plant oils and animal fats and has almost the same energy density (120,000 BTUs per gallon) as petroleum-based diesel (132,000 BTUs per gallon). The process that transforms raw plant oils and animal fats into biodiesel is called transesterification. The reaction is accomplished through a relatively simple process of mixing lye and methanol with raw plant oil or animal fat; separating the resulting biodiesel (90%) and glycerin (10%) using conventional gravity separation; and removing any free methanol and water by passing the finished biodiesel through a high-temperature evaporator. Biodiesel production does not create toxic byproducts. Since the carbon dioxide released when biodiesel is burned was removed from the air during production of the feedstock, biodiesel is a “carbon neutral” fuel that does not contribute to the accumulation of CO2. Biodiesel also emits fewer ancillary pollutants such as unburned hydrocarbons, sulfates, carbon monoxide and soot. Biodiesel is the only alternative fuel that complies with the health effects testing requirements of the 1990 Clean Air Act Amendments.It is also is the only alternative fuel that runs in any conventional, unmodified diesel engine. Other benefits of biodiesel include: -3- · Reduced fire risk because the flash point of biodiesel is higher than petroleum-based diesel; · Reduced environmental risk because biodiesel is non-toxic and biodegradable; · Reduced reliance on limited natural resources like coal, oil and natural gas; · Reduced competition for uncertain imported energy supplies; and · Significant long-term benefits for agriculture and the domestic economy. Biodiesel can be stored anywhere that petroleum-based diesel fuel is stored. It is safer to handle and transport because biodiesel is biodegradable and has a higher flashpoint (260°F) than petroleum-based diesel (130°F). Biodiesel can also extend the life of diesel engines because it is more lubricating than petroleum-based diesel fuel, while fuel consumption, power output, and engine torque are relatively unaffected. Business:The initial focus of our business is on an eight-county region surrounding Houston, Texas that is generally referred to as the Houston-Galveston-Brazoria Eight Hour Ozone Non-attainment Area (the “HGB”). The HGB has chronic air quality problems because of the density of petrochemical plants and other heavy industry. As a result, the Texas Commission on Environmental Quality (the “TCEQ”) has adopted a variety of source control regulations and strategies to combat air pollution and improve air quality within the HGB. We believe the use of biodiesel as the principal fuel for our IES facilities can increase air quality in the HGB and provide needed additional generating capacity without adversely impacting the petrochemical and other industries that are the economic lifeblood of the region. We also believe the collateral benefits of our strategy to use biodiesel as the principal fuel for IES facilities, as compared with traditional centralized generation and distribution of electricity alone, include: · Rapid response to changing demand requirements at a low cost per megawatt (“MW”) of installed capacity; · Reduced demand for generation, transmission and distribution upgrades in congested electric service areas and rapidly growing markets; · Increased grid stability from IES facilities located in close proximity to end-users; · Reduced reliance on fossil fuels for heating and cooling and lower toxic emissions than coal or petroleum fueled generators; · Relative insensitivity to fuel prices due to high overall efficiencies achieved at IES facilities, including the use of waste heat to operate absorption type air conditioning systems (displacing electric-powered refrigeration during periods of peak summer demand); and · First mover advantages from producing green electricity in the 4th largest metropolitan area in the country. Operations: Our current operations are conducted at two sites in Montgomery County, Texas. Both of our facilities are located approximately 35 miles north of downtown Houston; have excellent road access; are within one mile of I-45, the major north-south highway from Houston to Dallas; and are in close proximity to The Woodlands, a 35,000 household master-planned community that has been the third best-selling residential community in the nation and #1 in Texas since 1990. At the date of this registration statement, we have: · Leased a 1/2-acre industrial site from the City of Oak Ridge North on a 44-month renewable ground lease; built a 3,000 square foot building and control room; and installed a biodiesel fueled generating plant that has 15,000 gallons of heated fuel storage and uses three Caterpillar diesel generators with a combined capacity of approximately 5 MW; -4- · Leased a 1.5 acre industrial site in an unincorporated area of Montgomery County on the outskirts of the Woodlands, Texas; built a 2,200 square foot building and control room; and installed a biodiesel fueled generating plant that has 25,000 gallons of heated fuel storage and uses a General Electric Combustion Gas Turbine generator with a rated capacity of just under 10 MW; · Commenced additional site preparation at our Montgomery County facility for a second biodiesel fueled generating plant that will use a Westinghouse boiler and steam turbine system with a rated capacity of approximately 2.5 MW; · Commenced planning for ancillary systems to collect waste heat from our generators and use that waste heat to provide space heating, air conditioning and industrial process heat to customers who operate in close proximity to our facilities. We completed the necessary shakedown testing, performance evaluations and emissions testing at our Oak Ridge North generating plant in February 2007. The Oak Ridge North plant was then placed in service and connected to the Electric Reliability Council of Texas (“ERCOT”) grid, which serves the deregulated electricity market for 75% of the State of Texas.This is the first generating plant in the United States to deliver electricity to the power grid running entirely on biodiesel.Our nearby Montgomery County generating plant is currently undergoing shakedown testing, performance evaluations and will thereafter be placed in service and connected to the Entergy Gulf States, Inc.grid, which services 2.7 million utility customers in Texas, Arkansas, Louisiana and Mississippi and is interconnected with the nationwide Federal Energy Regulatory Commission (“FERC”) grid. We believe the ability to sell electricity to customers in two major electric power grids demonstrates our capabilities and will facilitate our planned growth. Our power generation operations are conducted at fixed locations using a variety of generator technologies. As a result, we can and do: · Use exhaust gasses to heat storage tanks for biodiesel made from less expensive feedstock including animal fat and high pour point plant oils that are not suitable for use in transportation fuel; and · Use “off-spec” biodiesel that results from processing errors made by new entrants in the biodiesel industry who have not yet optimized their equipment, systems and processes. When our planned boiler and steam turbine is installed and operational, we intend to evaluate the potential for using glycerin and other by-products of biodiesel production, together with readily available biomass, to satisfy all or part of the fuel requirements for the boiler system. Our Montgomery County facility is adjacent to a 30 million gallon per year biodiesel refinery operated by our former sister company Safe Renewables Corporation. The site is served by an old Union Pacific rail spur that requires an extension and upgrade, but will allow us to receive bulk shipments by rail. It is also adjacent to a 50-acre tract of undeveloped land that is zoned for industrial use. In cooperation with the Houston Advanced Research Center and several development partners, we have applied for a DOE grant to develop the nation’s first green energy industrial park on the adjacent tract, and use the waste heat from our Montgomery County facility to provide combined CHP services to future tenants. If our plans to develop a new industrial park are realized, that development should allow us to create a significant supplemental income stream from the waste heat that would otherwise be lost, but has substantial value for industrial heating and refrigeration. We have identified a number of inactive electric generating and cogeneration facilities in the HGB that are owned by others but may be available for lease or purchase. We believe that the HGB presents significant potential for the acquisition of IES facilities and for operating partnerships with owners of established cogeneration facilities. Biodiesel Supply and Production: Biodiesel can be manufactured from almost any plant oil or animal fat. However, the physical characteristics of the resulting fuel depend in large part on the physical characteristics of the original feedstock. Plant oils like soy and cottonseed that remain liquid over a wide temperature range are converted into biodiesel that remains liquid over a wide temperature range and can be easily used in transportation. Animal fats and plant oils that solidify at low temperatures produce biodiesel that solidifies at low temperatures. As a result, biodiesel made from animal fats and plant oils that solidify at low temperatures is generally not desirable for use in automobiles, trucks and other transportation applications where the fuel will be exposed to cold weather conditions. Biodiesel is classified as a renewable fuel that is eligible for refundable federal credits of $1.00 per gallon for biodiesel manufactured from new plant oils and other virgin agricultural productsand $0.50 per gallon for biodiesel produced from used oil and animal fats. For biodiesel used in transportation, the credit is claimed as an offset against the federal excise tax for motor fuels. For biodiesel used in IES and other off-road applications, the credit is paid directly by the federal government. -5- The cost of feedstock depends largely on whether the feedstock has an alternate use in the consumer food market, either for cooking oil or as food for people or animals. Feedstocks like soybean oil that have significant value in the food market are generally far more expensive that feedstocks like tallow that have limited value in the food market. Over the last year, for example, soybean oil has traded in the range of $0.33 to $0.43 per pound, while tallow and yellow grease have traded in the range of $0.15 to $0.25 per pound. The following graph has been derived from data published by Jacobson Fats & Oils Bulletin and shows, for the period from January 1, 2004 through September 30, 2007, the average monthly prices for the principal fats and oils we use for biodiesel feedstock. Biodiesel requires approximately eight pounds of feedstock for each gallon of finished fuel. It also requires ancillary raw materials (principally methanol and lye) that cost approximately $0.25 per gallon of finished fuel. At current feedstock prices, biodiesel can be more expensive than petroleum-based diesel. While various credits and agricultural support payments improve the economics of biodiesel production, it is difficult to profitably produce biodiesel at current feedstock prices. The following table provides summary information on the various classes of feedstock that are used for biodiesel, the flexibility of feedstock supplies, and the relative cost of finished biodiesel produced from each class of feedstock. -6- FEEDSTOCK COST SUPPLY FLEXIBILITY BIODIESEL COST Virgin plant oils: Soy, palm, canola, corn, etc. High: $0.35-$0.50perlb Fixed: Dependent on annual $2.50 to $3.80 per gallon after tax credits Virgin animal fats: Lard, tallow, poultry fat, fish oil Moderate: $0.30-$0.40 per lb Fixed: Dependent on meat, poultry and fish production $1.95 to $2.95 per gallon after tax credits Recycled feedstock: Usedrestaurantandtrapgrease Low: $0.20-$0.30 per lb Fixed: Dependent on restaurant fryer activity $1.60 to $2.45 per gallon after tax credits Source: Jacobsen Fats and Oils Bulletin. We have negotiated a long-term requirements-based supply relationship with Safe Renewables that gives us the right to buy up to 1.6 million gallons of biodiesel per month. We provide all required raw materials to Safe Renewables and pay a processing fee of $0.50 per gallon. Safe Renewables then processes our raw materials into power fuel and delivers the finished product to us. Our relationship with Safe Renewables is sufficient to fuel up to 40 MW of IES capacity. Depending on the success of our business development efforts, Safe Renewables has expressed a willingness to operate a dedicated biodiesel plant to facilitate our future expansion. IES is a stationary activity, meaning that IES facilities are built in a particular location with the intention of operating from that location for years. In a fixed location, it is a simple matter to use exhaust gases to heat fuel storage tanks and fuel lines. Since we have the ability to heat our fuel systems and fuel costs are the most expensive component of our overall operating costs, we plan to use biodiesle made from less desirable feedstock supplies like beef tallow, pork tallow, chicken fat and palm oil whenever possible. We also plan to use “off-spec” biodiesel that is frequently produced by new entrants to the industry that have not yet optimized their production processes. Electric Power in Texas: The generation, distribution and sale of electricity in the state of Texas is managed by ERCOT, which operates the electric grid and manages the deregulated market for approximately 75% of the state. Within the ERCOT system, there are approximately 130 certified retail electric providers and more than 180 registered power marketers. As a power producer, we have the option of selling our electricity: · for the balancing energy price that is established every 15 minutes; · for the day-ahead price that is established on a daily basis; · under a short-term contract with an end-user; or · under a long-term contract with an end-user. We can also pre-sell all or part of our electricity in the ERCOT futures market. Operating Revenues: The annual average commercial price for electricity in Texas is approximately $60 per megawatt-hour, or “MWh.” During the summer months and other peak demand periods, prices increase to highs of $120 per MWh. In our Oak Ridge North and Montgomery County facilities, we burn between 75 and 80 gallons of biodiesel for each MWh of electricity that we generate. That means we burn approximately $150 of fuel to generate between $60 and $120 worth of electricity and our revenue from electricity sales is not sufficient to offset our current fuel costs. Unless we can realize a premium price for our electricity and generate significant ancillary revenues, our business model will not be successful. As our business matures, we hope to derive additional operating revenue from a variety of sources including: · Green Electricity Premium (GEP)Electricity produced from biodiesel is classified as “green” electricity because the carbon dioxide released when biodiesel is burned was removed from the air during production of the feedstock. While we have not done so to date, we believe we may be able to obtain higher prices from end-users that are willing to pay a significant premium for the goodwill associated with environmentally conscious energy policies. -7- · Heating and Air Conditioning Services (HACS) Waste heat produced by our generating plants is currently vented to the atmosphere and lost. Nevertheless, we believe our waste heat has substantial economic value to commercial and industrial concerns that operate in close proximity to our plants and can use our waste heat to satisfy their heating and air conditioning requirements. We plan to purchase and install a combination of heat collection and adsorption cooling equipment on each of our generating plants and to sell HACS to customers in the immediate vicinity of our plants. We believe the potential value of our planned HACS may equal or exceed the initial value of our power generation revenue. · Renewable Energy Credits (REC)RECshave been mandated as part of Texas’ deregulation of the electric utility industry. Generating facilities are granted RECs in direct proportion to the MWh of renewable energy produced from sources such as hydro, wind, solar, biogas and renewable fuels. In turn, all retail electric providers in Texas are required to hold RECs based on the level of their annual retail sales in the state. RECs trade separately from the produced electricity and have an independent value determined by market forces. Since 2003, RECs in Texas generally have traded in the $10 to $13 per MWh range, although recent trading data implies a softening of demand and concomitant reduction in REC value. · Emission Reduction Credits (ERC)The HGB Mass Emission Cap & Trade program was adopted in December 2000. The program is managed by the TCEQ and establishes emission caps for the HGB. The emissions covered by the program include nitrous oxide; volatile organic compounds; carbon monoxide; sulfur dioxide; and particulates. Since biodiesel, or biodiesel combined with additives or catalytic converters, can reduce emissions in each of the covered emissions classes and all of our current and planned operations will be conducted within the HGB, we may be able to generate substantial emission reduction credits. · Greenhouse Gas Credits (GGC)Large quantities of CO2, a “greenhouse gas” that is widely believed to be a principal cause of global warming, are produced whenever hydrocarbons are used for fuel. At present, there are no Federal or State or local regulations that restrict the production of CO2 or other greenhouse gases. Nevertheless, increased awareness of global warming and other problems associated with greenhouse gas emissions is driving efforts throughout the industrialized world to regulate and restrict future CO2 emissions. If CO2 emission standards are adopted, biodiesel is likely to become a preferred fuel because it is carbon neutral. It is presently impossible to predict whether CO2 reduction initiatives will be adopted in the State of Texas, when such initiatives might be adopted or the potential value of any future carbon reduction credits that may be available to us. Our Oak Ridge North facility was connected to the ERCOT grid in February 2007 and has not, at the date of this registration statement, had a sufficient generation history to be classified as a “base load” facility. Likewise our Montgomery County facility is still undergoing performance and shakedown testing and will not be connected to the Entergy grid until the process is completed. To be classified as a base load facility, a power generating plant is typically required to demonstrate reliability power generation for a period of not less than three to six months. Until our Oak Ridge North and Montgomery County facilities are classified as base load facilities, we will not be able to enter into contracts with end users that provide for a GEP because we will not be able to assure potential customers that our generating facilities will be able to meet their requirements. Since we expect our fuel costs to average two to three times the spot market value of our produced electricity until our facilities qualify as base load facilities and we negotiate one or more end user contracts that provide for a substantial GEP, we expect to incur substantial operating losses for the next 9 to 12 months. Operating at full capacity, our Oak Ridge North and Montgomery County facilities will burn approximately 1,200 gallons of biodiesel to generate approximately 15 MWh of electricity. At current prices, our monthly fuel costs could exceed our monthly electricity revenue by up to $1 million, which would rapidly deplete our available financial resources. There is no assurance that our plans to augment our revenue from electricity sales with the incentives described above will be successful. Even if we realize substantial ancillary revenues from these sources and others, there is no assurance that our revenues will ever exceed our operating costs or that we will be able to generate operating profits on a sustained basis. If we are unable to significantly increase our operating revenue or significantly reduce our fuel costs, our business will fail. -8- Sales and Marketing: We began generating electricity in February 2007 and presently sell our electricity for the balancing energy price. Our sales activities are conducted by Fulcrum Power Services, LP, an ERCOT registered independent power marketer that receives a flat fee of $6,000 per month for its services to us. Currently, our electricity is sold into the ERCOT grid for the balancing energy price of approximately $60 per MWh. While we believe we will be able to negotiate a significant GEP when our generating facilities have established a track record for reliability and performance, we are unable to predict the amount of the potential GEP or the period of time that we will be required to sell our electricity at the lower balancing energy price before we can enter into an end-user contract. Since the balancing energy price is significantly lower than the price we hope to realize over the long term, delays in obtaining an end-user contract or less favorable terms than we presently anticipate may adversely impact our current and future operating performance. Partnership operations: Texoga Biofuels Partners 2006-I (“TBP-I”) was a Texas limited partnership that was syndicated by Texoga in April 2006 and raised $3.5 million of capital from the private sale of 3,500 units of limited partnership interest to accredited investors. TBP-I financed 100% of the cost of our Oak Ridge North facility and owned 100% of that facility. We became general partner of TBP-I in December 2006 and immediately offered to exchange shares of our common stock for TBP-I units at an effective price of $0.75 per share. During 2006, we issued 1,050,000 shares of our common stock to purchase 700 TBP-I units. During 2007, we issued 2,317,500 additional shares to purchase 1,545 additional TBP-I units. We subsequently offered to acquire all remaining TBP-I units for a combination of cash, stock and convertible subordinated notes. At the date of this registration statement, we have acquired all of the general and limited partner interests in TBP-I, dissolved the partnership and assumed direct ownership of the Oak Ridge North facility. Texoga Biofuels Partners 2006-II (“TBP-II”) is a limited partnership that was syndicated by Texoga in August 2006 and raised $3.5 million of capital from the private sale of 3,500 units of limited partnership interest to accredited investors. TBP-II financed 100% of the cost our Montgomery County facility and has a 90% ownership interest in the facility. We became general partner of TBP-II in December 2006 and immediately offered to exchange shares of our common stock for TBP-II units at an effective price of $0.75 per share. During 2006, we issued 870,000 shares of our common stock to purchase 580 TBP-II units. During 2007, we issued 2,055,000 additional shares to purchase 1,370 additional TBP-II units. We subsequently offered to acquire all remaining TBP-I units for a combination of cash, stock and convertible subordinated notes. On the date of this registration statement, we own a 10% general partner interest in TBP-II and have acquired 1,950 TBP-II units. Between our direct ownership interest in the Montgomery County facility and our indirect ownership through general and limited partner interests in TBP-II, we own 56%of the Montgomery County facility. The exchange of TBP-II units for shares of our common stock has not changed the structure of TBP-II or adversely impacted the rights of its limited partners. However, as the beneficial owner of limited partner interests, our company is entitled to receive the same distributions the original investors would have received in the absence of our exchange offer. Under the terms of the applicable agreements, the limited partners of TBP-II are entitled to receive 90% of net cash flow from our Montgomery County facility until they receive cumulative cash distributions of $3.3 million. Thereafter, the limited partners will be entitled to receive 15% of the net cash flow until we exercise the buy-out rights specified in the underlying agreements. The $456,450 in promissory notes we issued to acquire TBP-I and TBP-II units are unsecured and subordinated to all future senior indebtedness, including bank debt; bear interest at the rate of 12.5% per year, payable quarterly; and are due on the fourth anniversary of the issue date. If our common stock is trading on a national securities exchange or the OTC Bulletin Board on the due date and satisfies certain volume and market price requirements, we will have the option, with payee partner consent, to either pay the principal in cash, or issue shares of the Company's common stock. Newly formed subsidiary: In August 2007, we organized a subsidiary limited liability company named Alternative Energy Consultants, LLC (“AEC”), which will engage in the business of designing and building standardized biodiesel refineries and IES facilities for our company and third parties. Our ultimate goal for AEC is to develop an engineering staff for the design work; a fabrication division to manufacture key components; and a field staff to provide procurement, construction and operating services. AEC’s initial designs are based on modifications to the Safe Renewables refinery and our Oak Ridge North and Montgomery County facilities. As we develop additional experience in the development and construction of new IES facilities, those designs will also be made available to third parties through AEC. -9- Competition: In the electric power markets, we compete with all major utilities that provide power to the ERCOT and Entergy grids, and a variety of small power producers including CHP facilities, wind farms and solar power installations. Most of our competitors have greater financial resources and lower fuel costs than we do; are able to produce electricity for a lower cost per MWh than we can; and are better able to withstand periods of low electricity prices without suffering negative cash flow from generating activities. In the markets for green and renewable electricity, we will compete primarily with wind farms and solar power installations, which offer the same renewable and clean power advantages that we do while incurring significantly lower operating costs. At present, there are no facilities in our operating area that offer CHP facilities to end users and we are not aware of any plans to install such facilities in the future. If we are successful in our efforts to develop a green energy industrial park on an adjacent property, we expect to have a captive market for our electric power and ancillary heat and cooling services. Since our planned industrial park will be one of a handful of sites between Houston and Dallas that have ready rail access, we believe it will be an attractive location for a wide variety of potential tenants. However there can be no assurance that we will be able to attract tenants that have substantial requirements for electricity, heating and cooling. Under the circumstances, there is no assurance that we will ever be able to compete effectively. Regulatory Compliance: We are not subject to extensive government regulation. We are required to file for local construction permits (electrical, mechanical and the like) and utility interconnects, and we must make various local and state filings related to environmental emissions. Our expenditures for regulatory compliance are not material. Research and Development, Patents and Intellectual Property: During the last two years, we have no material expenditures for activities that are properly classified as research and development. We do not own any patents and our business plan is not based on intellectual property other than the know-how and experience of our directors, officers and key employees. Employees: We have seven employees at the date of this registration statement including a two-member engineering team, a three-member management and business development team and two administrative employees. We also use part-time independent contractors to perform a variety of specialized services. Over the next twelve months, we plan to hire six additional employees for our engineering and management teams. We are not subject to any collective bargaining agreements and believe our relations with our employees are good.For construction of facilities, the company uses outside construction firms and subcontract labor to supplement our workforce. Periodic Reporting and Audited Financial Statements After the effectiveness of this registration statement, we will be required to file annual and quarterly reports, proxy statements and other reports with the SEC. All registration statement amendments, reports and other filings we make with the SEC will be available on our corporate website at www.biofuelspower.com. We presently expect the costs of operating as a public company to increase our annual operating expense by $200,000 to $300,000. Cautionary Note Regarding Forward-Looking Statements This Form 10-SB contains forward-looking statements. Forward-looking statements relate to future events or our future financial performance. We generally identify forward-looking statements by terminology such as "may," "will," "should," "expects," "plans," "anticipates," "could," "intends," "target," "projects," "contemplates," "believes," "estimates," "predicts," "potential" or "continue" or the negative of these terms or other similar words. The outcome of the events described in these forward-looking statements is subject to known and unknown risks, uncertainties and other factors that may cause our, our customer’s or our industry's actual results, levels of activity, performance or achievements expressed or implied by these forward-looking statements, to differ. "Risk Factors," "Management's Discussion and Analysis or Plan of Operation" and "Business," as well as other sections in this Form 10-SB, discuss some of the factors that could contribute to these differences. The forward-looking statements made in this Form 10-SB relate only to events as of the date on which the statements are made. We undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. -10- This registration statement on Form 10-SB contains market data related to our business and industry. The market data is based on a number of assumptions. If these assumptions turn out to be incorrect, actual results may differ from the results we presently anticipate. As a result, our markets may not grow at the rates projected by these data, or at all. The failure of these markets to grow at these projected rates may have a material adverse effect on our business, results of operations, financial condition and the market price of our common stock if one should develop. Risk Factors Our business involves a high degree of risk. The following risk factors should be considered carefully in addition to the other information contained in this Form 10-SB. We are an early stage company, our business is evolving and our prospects are difficult to evaluate. From inception through June 2006, we engaged in an unsuccessful effort to negotiate military procurement contracts for an explosion preventing aluminum mesh fuel tank filler. In December 2006, we changed our name to Biofuels Power Corporation, raised approximately $1.5 million in new capital and assumed operational and legal responsibility for two partnerships that were organized during 2006. This change in focus required us to establish purchasing and power distribution capabilities that we did not need in earlier periods. It has also significantly increased the amount of capital required for fuel inventories and increased our exposure to upstream commodity price and downstream power price fluctuations. We have no material operating history that you can rely on in connection with an investment decision. Our prospects must be carefully considered in light of our history, our high capital costs, our exposure to commodity and power price fluctuations and the other risks, uncertainties and difficulties that are typically encountered by companies that are implementing novel business models. Some of the principal risks and difficulties we expect to encounter include our ability to: · Raise substantial capital to finance our planned expansion, together with the losses we expect to incur as we begin a period of rapid growth; · Install our planned HACS facilities and design and build new IES facilities while maintaining effective control over the cost of new facilities; · Reduce the risk of commodity price swings and optimize the value of the GEP and HACS we produce through price hedging, forward contracts and similar activities; · Develop, implement and maintain financial and management control systems and processes to control the cost of our power generating activities; · Develop, implement and maintain systems to ensure compliance with a variety of governmental and quasi-governmental rules, regulations and policies; · Adapt and successfully execute our rapidly evolving and inherently unpredictable business plan and respond to competitive developments and changing market conditions; · Attract, retain and motivate qualified personnel; and · Manage each of the other risks identified in this registration statement. Because of our lack of operating history and our early stage of development, we have limited insight into trends and conditions that may exist or might emerge and affect our business. There is no assurance that our business strategy will be successful or that we can or will successfully address these risks. Over the long-term, we must obtain a premium price for our green electricity or our business will fail. The annual average commercial price for electricity in Texas is approximately $60 per MWh. During the summer and other periods of peak demand, average prices increase to highs of $140 per MWh. In our Oak Ridge North and Montgomery County facilities, we burn between 75 and 80 gallons of biodiesel for each MWh of electricity that we generate. Therefore, our fuel costs of approximately $150 per MWh exceed our revenue from electricity sales by a significant margin and we cannot profitably use biodiesel as fuel to generate power unless we are able to obtain a premium price for “green electricity.” We believe a variety of industrial, commercial and individual end-users will be willing to pay a significant premium for a reliable source of green electricity, but we have no end-user contracts at the date of this registration statement and will not be able to negotiate such contracts until we establish our reliability as a power producer. There is no assurance that our plans to augment our revenue from electricity sales with ancillary revenue from GEPs, HACS, RECs, ERCs and GGCs will be successful. Even if we realize substantial ancillary revenues from these sources and others, there is no assurance that our revenues will ever exceed our operating costs or that we will be able to generate operating profits on a sustained basis. If we are unable to significantly increase our operating revenue or significantly reduce our fuel costs, our business will fail. -11- Our growth strategy may not be executed as planned which could adversely impact our financial condition and results of operations. There can be no assurance that our rapidly evolving and inherently unpredictable growth strategy will be successful. For example, there can be no assurance that “green electricity” generated from alternative fuels will command a meaningful premium in the marketplace. Likewise, there can be no assurances that potential HACS customers will be willing to pay a reasonable price for HACS services. Similarly, there can be no guarantee that our investment in biodiesel fueled IES facilities will not be adversely impacted as a result of unanticipated changes in available technologies, fossil fuel prices or environmental regulatory policies. Execution of our growth strategy, if achieved, may take longer than expected or cost more than expected. Our growth strategy is dependent upon many variables, including, but not limited to, market, legislative and regulatory dynamics. Any change to any of these dynamics could affect the execution our growth strategy, including causing management to change its strategy. The operation and maintenance of IES facilities involves significant risks that could adversely affect our results of operations and financial condition. The operation and maintenance of IES facilities involves many risks, including start-up risks, breakdown or failure of facilities, lack of sufficient capital to maintain the facilities, the dependence on a specific fuel source or the impact of unusual or adverse weather conditions or other natural events, as well as the risk of performance below expected levels of output, efficiency or reliability, the occurrence of any of which could result in lost revenues and/or increased expenses. Our existing facilities in Oak Ridge North and Montgomery County were built with used equipment. Even if our equipment is maintained in accordance with good engineering practices, it may require significant expenditures to maintain adequate levels of efficiency and reliability. The risk of increased maintenance and capital expenditures is exacerbated by our current practice of running only during peak demand periods to maximize our revenues. Our ability to successfully and timely complete capital improvements to existing facilities or other capital projects is contingent upon many variables and subject to substantial risks. Should any such efforts be unsuccessful, our company could be subject to additional costs and/or the write-off of its investment in the project or improvement. We expect to incur substantial losses in the future as we expand our operations, build new facilities and develop new markets for our green electricity. We commenced generating activities from our 5 MW facility in Oak Ridge North, Texas in February 2007 and are presently conducting testing of our 10 MW Montgomery County facility. We expect to incur substantial losses in the future as we expand our operations, build new facilities and develop new markets for our green electricity. We believe our losses will be highest during cooler months of the year when electricity prices are at their lowest. Even during the summer months, however, we do not expect our operations to be profitable unless we are able to negotiate a substantial GEP or develop substantial ancillary revenue from other sources. Accordingly, we expect to generate recurring losses until we can establish our reliability as a power producer and negotiate end-user contracts that provide premium prices for green electricity. Moreover: · we will incur substantial additional costs for procurement, marketing and administrative overhead as we retain new management and hire suitable operating personnel; · we will incur substantial additional depreciation and amortization costs associated with new facilities and those costs may be significantly greater than the per unit costs we have incurred to date; and -12- ·our activities as an active power producer will expose our company to commodity price risks on both the fuel we use and the electricity we generate. In combination, the foregoing costs and expenses will likely give rise to substantial near-term operating losses and may prevent our company from achieving profitability for an extended period of time. We expect to rely on equity financing to fund our operating losses and other cash requirements until we are able to negotiate a GEP and develop ancillary sources of revenue. If our net losses continue, we will experience negative cash flow, which will hamper current operations and prevent our company from expanding. We may be unable to attain, sustain or increase profitability on a quarterly or annual basis in the future, which could require us to scale back or terminate our operations. The market prices for feedstock are highly volatile and subject to increasing pressure from alternative fuel producers, which may cause our fuel costs and cause our results of operations to fluctuate. We purchase our biodiesel from Safe Renewables under a manufacturing agreement that requires us to pay the cost of all required feedstock and chemicals, together with a $0.50 per gallon processing fee. The principal raw materials used in the production of biodiesel are commodities that are subject to substantial price variations due to factors beyond our control. Commodity prices are determined from minute to minute based on supply and demand and can be highly volatile. As more producers enter the biodiesel business, competition for available feedstock supplies is expected to increase. There can be no assurances that our hedging activities will effectively insulate us from future commodity price volatility or that the value of the feedstock we use will not exceed the value of the electricity we generate. In the event that we are unable to pass increases in the price of raw materials to our customers, our operating results will suffer. We cannot predict the future price of our biodiesel feedstock and any material increase in the price of our feedstocks will adversely affect our operating performance. Our activities cannot be fully hedged against changes in commodity prices and our hedging procedures may not work as planned or hedge counterparties may default on their obligations to us. We cannot fully hedge the risk associated with changes in feedstock and electricity prices. To the extent that we have un-hedged positions, fluctuating commodity and power prices can materially impact our results of operations and financial position. To manage our financial exposure to commodity and energy price fluctuations, we will routinely enter into contracts to hedge portions of our feedstock requirements and may enter into contracts to hedge portions of our generating capacity. As part of this strategy, we may enter into fixed-price forward purchase and sales contracts, futures, financial swaps and option contracts traded in the over-the-counter markets or on exchanges. Although we intend to devote a considerable amount of management time and effort to the establishment of risk management procedures as well as the ongoing review of the implementation of these procedures, the procedures in place may not always be followed or may not always function as planned and we cannot eliminate all the risks associated with these activities. As a result of these and other factors, we cannot precisely predict the impact that risk management decisions may have on our business, results of operations or financial position. To the extent that we engage in hedging and risk management activities, our company will be exposed to the risk that counterparties that owe us money or commodities as a result of market transactions will not perform their obligations. Should the counterparties to these arrangements fail to perform, we might be forced to make alternative hedging arrangements or honor the underlying commitment at then-current market prices. In such event, we might incur losses in addition to amounts, if any, already paid to the counterparties. ERCOT market participants are also exposed to risks that another ERCOT market participant may default in its obligations to pay ERCOT for power taken, in which case such costs, to the extent not offset by posted security and other protections available to ERCOT, may be allocated to various non-defaulting ERCOT market participants, including our company. In connection with our hedging and risk management activities, we may be required to guarantee or indemnify our performance relating to such activities. We might not be able to satisfy all of these guarantees and indemnification obligations if they were to come due at the same time. In addition, reductions in credit quality or changes in the market prices could increase the cash collateral required to be posted in connection with hedging and risk management activities, which could materially impact our liquidity and financial position. -13- We are dependent on tax incentives and other governmental subsidies. Our business plan depends on the continued availability of tax incentives and other governmental subsidies. If the Federal and/or State government decide to modify the subsidy regime in a way that significantly curtails the amount of available subsidies, the impact on our company could be substantial. While we believe the existing tax incentives and other governmental subsidies are not likely to change rapidly; there is no assurance that future incentives will be comparable with current incentives. Even with current incentives, there can be no assurance that our business will be profitable. The repeal or a material reduction of the tax incentives and other subsidies would materially impact our revenue and could force us to suspend or terminate operations. The repeal or modification of environmental laws favoring the use of biodiesel for power generation could reduce the demand for our green electricity and cause our sales and profitability to decline. In areas like the HGB that suffer from persistent air quality problems, the use of biodiesel as fuel for electric generators can permit users to significantly reduce their regulated emissions without requiring exotic pollution control equipment and other expensive modifications to existing facilities. Most industrial users of electricity require a reliable supply at a predictable cost and are unwilling to accept the inherent risk of supply-chain disruptions that accompany a new fuel like biodiesel or new production facilities like ours. Therefore, we believe we will be unable to earn a significant market position in the industrial power market until we can conclusively demonstrate our ability to reliably produce and deliver green electricity in the volumes required by industrial users. Since we believe the combination of tax incentives and environmental regulations make biodiesel-fueled electricity particularly attractive to industrial users, we believe the repeal or substantial amendment of federal and state air quality regulations could have a detrimental effect on our business and adversely affect our operating performance. We will not be able to offer direct performance or price advantages to end-users and our marketing efforts will be based primarily on environmental benefits. Electricity is a fungible commodity and green electricity has no performance advantages over electricity generated from nuclear, coal or gas-fired plants. Therefore, our only competitive advantages are indirect benefits from reduced emissions. While emission reduction benefits can have substantial value to end-users who are subject to regulatory compulsion to reduce their air quality footprint, that value can be difficult to quantify. If we are unable to identify environmentally conscious end-users who believe that the benefits of green electricity outweigh the premium price that we must obtain, our business will not be successful. Introducing green electricity to the market is time consuming and expensive and may not ultimately result in an operating profit. To achieve profitable operations, we must convince potential customers that green electricity generated from renewable fuels is worth a premium price. The cost associated with the introduction of green products can be very high and new product lines often generate substantial losses for an extended period of time before making a meaningful contribution to administrative overhead. There is no assurance that our green electricity will command a premium price in the market or that our marketing activities will be successful or profitable. Even if we are ultimately successful, delays, additional expenses and other factors may significantly impair our potential profitability and there is no assurance that our company will ever generate an operating profit. Violations of environmental regulations could subject our company to severe penalties and adversely affect our sales and profitability. The generation of electricity in biodiesel-fueled facilities is subject to regulation by various federal and state government agencies, including, but not limited to, the EPA the TCEQ and other agencies in each jurisdiction where our existing and proposed facilities are located. Environmental laws and regulations that affect our operations, and that are expected to affect our planned operations, are extensive and have become progressively more stringent. Applicable laws and regulations are subject to change, which could be made retroactively. Violations of environmental laws and regulations or permit conditions can result in substantial penalties, injunctive orders compelling installation of additional controls, civil and criminal sanctions, permit revocations and/or facility shutdowns. If significant unforeseen liabilities arise for corrective action or other compliance, our sales and profitability could be adversely affected. -14- We may be unable to obtain commercially reasonable terms on construction contracts for our planned power generation facilities We served as our own contractor for our Oak Ridge North and Montgomery County facilities and performed all necessary engineering, procurement and construction work in-house or using third-party consultants. We have recently created a wholly-owned subsidiary named Alternative Energy Consulting LLC (AEC) to manage our engineering, procurement and construction work and perform comparable services for third parties. We presently own 100% of AEC, although our percentage interest is expected to decline as it hires additional staff and expands its operations. We plan to rely on AEC in connection with planned future expansion of our generating capacity. If we are not able to obtain commercially reasonable terms from AEC for any future acquisition and construction projects, our operations and planned growth could be adversely affected. We may need to increase cost estimates for the acquisition or construction of future IES facilities The cost of engineering, procurement and construction for new IES facilities could increase significantly and there is no assurance that the final cost of any IES facilities we establish in the future will not be materially higher than anticipated. There may be design changes, material cost escalations or budgetary overruns associated with the construction of future plants. Any significant increase in the estimated construction cost of the plants could delay our ability to generate revenues or reduce the amount of revenues realized. Various risks associated with the construction of our planned generating facilities may adversely affect our sales and profitability. We may experience delays in the construction of our planned 10 MW CGT generating facility and any additional power generation facilities that we decide to build or acquire in the future. We may also encounter defects in materials and/or workmanship in connection with such projects. Any defects could delay the commencement of operations of the facilities, or, if such defects are discovered after operations have commenced, could halt or discontinue operation of a particular facility indefinitely. In addition, construction projects often involve delays in obtaining permits and encounter delays due to weather conditions, the provision of materials or labor or other events. In addition, changes in political administrations at the federal, state or local levels that result in policy change towards biodiesel or our project in particular, could cause construction and operation delays. Any of these events may adversely affect our sales and profitability. We will be a small player in an intensely competitive industry and may be unable to compete. The electric power industry in Texas is large and intensely competitive. Potential end-users of our electricity are generally dependent on their power supplies and unlikely to accept our company as a reliable supplier until they are satisfied that our operations will not materially impair the reliability or efficiency of their operations. Therefore, we believe that potential end-users will be unlikely to sign a contract with us until they have completed an extensive and complex internal analysis. As a result, we anticipate a lengthy sales cycle and there can be no assurance that end-users will conclude that electricity generated by us is an acceptable alternative. We intend to offer generous equity compensation packages to our management and employees. As a key component of our growth strategy, we intend to offer generous equity compensation packages to our management and employees. We believe such compensation packages will allow us to provide substantial incentives to our executives and employees while minimizing our cash outflow. Nevertheless, we will be required to account for the fair market value of compensatory stock issuances as operating expenses. The non-cash expenses arising from future incentive transactions are expected to materially and adversely affect our future operating results. We may issue additional shares of common stock or derivative securities that will dilute the percentage ownership interest of our existing shareholders and may dilute the book value per share of our common stock and adversely affect the terms on which our company may obtain additional capital. Our authorized capital includes 50,000,000 shares of common stock.The Board of Directors has the authority, without action by or vote of our shareholders, to issue all or part of the authorized shares of common and preferred stock for any corporate purpose, including equity-based incentives under existing and future incentive stock plans. We are likely to seek additional equity capital in the future as we develop our business and expand our operations. Any issuance of additional shares of common stock or derivative securities will dilute the percentage ownership interest of our shareholders and may dilute the book value per share of our common stock. Additionally, the exercise or conversion of derivative securities could adversely affect the terms on which our company can obtain additional capital. Holders of derivative securities are most likely to voluntarily exercise or convert their derivative securities when the exercise or conversion price is less than the market price for the underlying common stock. Holders of the securities will have the opportunity to profit from any rise in the market value of our common stock or any increase in our net worth without assuming the risks of ownership of the underlying shares of our common stock. -15- We will need to devote substantial time, effort and expense to developing and maintaining an active trading market and future sales of shares our common stock in a limited trading market or the perception that those sales could occur may cause our stock price to decline. A public trading market having the desired characteristics of depth, liquidity and orderliness will depend on the presence in the marketplace of willing buyers and sellers of our common stock at any given time. This presence will depend on the individual decisions of investors and general economic and market conditions over which we have no control. We will need to devote substantial time, effort and expense to developing and maintaining an active trading market for our stock. If we fail to devote adequate time and resources to that effort, any market that does develop is likely to be short-lived and volatile. Significant sales of our common stock in the public market or the perception that those sales may occur could cause the trading price of our common stock to decrease or to be lower than it might be in the absence of those shares or perceptions. If an active and liquid trading market does not develop, the market price for our shares will decline and such declines are likely to be permanent. Our common stock will probably be subject to the “penny stock” rules which would make it a less attractive investment. SEC rule 3a51-1 defines a “penny stock” as any equity security that is not listed on the NASDAQ system or a national securities exchange and has an inside bid price of less than $5 per share. Even if we complete a business combination with a public shell as presently anticipated, our common stock will probably be subject to the penny stock rules. Before effecting a transaction that is subject to the penny stock rules, a broker-dealer must make a determination respecting the suitability of the purchaser; deliver certain disclosure materials to the purchaser and receive the purchaser’s written approval of the transaction. Because of these restrictions, most broker-dealers refrain from effecting transactions in penny stocks and many actively discourage their clients from purchasing such securities. Therefore, both the ability of a broker-dealer to recommend our common stock and the ability of holders of our common stock to sell their shares in the secondary market are likely to be adversely affected. Until the inside bid price of our stock exceeds $5 per share, the penny stock rules will decrease market liquidity and make it difficult for you to use our stock as collateral. We are unlikely to pay dividends for the foreseeable future. We have never declared or paid cash dividends and we do not expect to pay cash dividends in the foreseeable future. While our dividend policy will be based on the operating results and capital needs of our business, we believe any future earnings will be retained to finance ongoing operations and the expansion of our business. Item 2:PLAN OF OPERATION The following discussion of the financial condition and plan of operations contains forward-looking statements that involve risks and uncertainties. Please see “Risk Factors” and “Cautionary Note Regarding Forward-Looking Statements” elsewhere in this registration statement. Financial condition We had no operating revenue during the years ended December 31, 2005 and 2006. In December 2006, we became the general partner of TBP-I and TBP-II; sold approximately 2 million shares of our common stock for approximately $1.5 million in cash; recorded1,050,000 shares of common stock as unissued in exchange for 700 units of limited partnership interest in TBP-I; and issued 870,000 shares of common stock in exchange for 580 units of limited partnership interest in TBP-II. Since December 31, 2006, we have acquired all of the remaining TBP-I units and dissolved the partnership. We have also acquired 1,370 additional TBP-II units and presently own a majority of the outstanding TBP-II units. In accordance with FIN 46(R), which requires the consolidation of certain variable interest entities, our consolidated financial statements for the year ended December 31, 2006 and the six months ended June 30, 2007 include the accounts of TBP-I and TBP-II, and reflect the limited partner interests held by others as a long-term liability. During the first six months of 2007, we sold approximately 4 million additional shares of our common stock for approximately $3 million in cash. The following table provides summary balance sheet information as of December 31, 2006 and June 30, 2007, and is based on the audited annual and unaudited interim financial statements included elsewhere in this registration statement. -16- December 31, 2006 June 30, 2007 Audited Unaudited Cash and cash equivalents $ 2,703,535 $ 2,722,427 Investments in future’s contracts, at fair value 2,094,400 1,523,860 Other current assets 476,970 507,207 Property and equipment, net 2,353,843 5,099,548 Certificate of deposit pledged as leasehold security 855,776 855,776 Total assets $ 8,484,524 $ 10,708,818 Current Liabilities $ 226,246 714,368 Interests of limited partners in TPB-I and TBP-II 5,449,667 1,419,596 Total liabilities $ 5,674,913 $ 2,133,964 Common stock, 18,314,116 outstanding at December 31, 2006 and 27,136,756 shares outstanding at June 30, 2007 $ 18,314 $ 27,137 Additional paid in capital 2,700,598 8,912,380 Unissued common stock 787,500 Subscription receivable (492,050 ) Accumulated other comprehensive income 226,681 636,997 Income (deficit) accumulated during the development stage (432,432 ) (1,001,660 ) Total Stockholders equity $ 2,808,611 $ 8,574,854 Liquidity and capital resources We had $4,753,494 in current assets and $714,368in current liabilities at June 30, 2007, leaving us a working capital balance of approximately $4 million. We believe our available resources, together with our anticipated operating revenue, will be sufficient to pay our anticipated expenses for a period of at least 12 months from the date of this registration statement. We believe we will need at least $20 million in additional capital to finance the acquisition or construction of additional IES facilities. Capital requirements are difficult to plan for companies like ours that are developing novel business models. We expect that we will need additional capital to pay our day-to-day operating costs, finance additions to our infrastructure, pay for the development of additional generating facilities and the marketing of our green electricity. We intend to pursue additional financing as opportunities arise. Our ability to obtain additional financing will be subject to a variety of uncertainties. The inability to raise additional funds on terms favorable to us, or at all, could have a material adverse effect on our business, financial condition and results of operations. If we are unable to obtain additional capital when required, we would be forced to scale back our planned expenditures, which would adversely affect our growth prospects. As a result of our limited operating history, our operating plan and our growth strategy are unproven and we have limited insight into the long-term trends that may impact our business. There is no assurance that our operating plan and growth strategy will be successful or that we will be able to compete effectively, achieve market acceptance for green electricity or address the risks associated with our existing and planned business activities. -17- Plan of Operation We began selling electricity from our 5 MW facility in Oak Ridge North, Texas in February 2007 and are presently conducting performance testing at our 10 MW Montgomery County facility. We are also engaged in site preparation for a 2.5 MW steam turbine system that will be installed at our Montgomery County facility, and preliminary design work for ancillary systems to collect waste heat from our generators and use that waste heat to provide space heating, air conditioning and industrial process heat. In combination, we believe our existing and proposed facilities will give us sufficient corporate mass to make credible sales presentations to potential purchasers of green electricity and users of HACS. There can be no assurances that future contract prices for green electricity or HACS will provide sufficient revenue to offset our anticipated operating expenses. We believe there are a large number of existing CHP facilities in the HGB region that are not presently economic because of natural gas prices. We are evaluating a number of inactive facilities as potential acquisition targets and actively seeking additional potential acquisitions. Our business strategy is to acquire or build electric generating facilities that will be powered by biodiesel fuel. We believe the heat and power generated by those facilities can then be used to satisfy industrial demand within the HGB while significantly reducing the air quality footprint of industrial concerns that may contract to purchase our electricity. In many cases, we believe the cost savings from industrial plant pollution control upgrades will more than offset the premium that we will be required to charge for green electricity generated from alternative fuels. Our prospective customer base includes approximately 130 certificated Retail Energy Providers (“REPs”) and approximately 180 registered power marketers serving the ERCOT power grid. Under Texas law only power marketers and REPs can purchase electricity from generators and sell to retail end-users. REPs are not allowed to own generating facilities, so all retail electricity is purchased in the competitive ERCOT wholesale marketplace. Most electric power in ERCOT is sold under bilateral contracts, but long-term contracts of two years or more are very rare. Much of the electricity generated is sold in very short-term contracts and roughly 5% is sold in a daily “balancing market” based on bids submitted the previous evening. Most wholesale electric prices are indexed in some way to daily natural gas prices. For all but the periods of very low system load, gas units (which constitute 72% of the generating capacity in ERCOT) are the marginal units and are dispatched on their relative efficiency of converting natural gas to electricity. As a consequence, ERCOT wholesale prices closely track the price of natural gas in Texas, even for generators not fueled by gas. (Municipal utilities, state power authorities and electrical cooperatives are not required to participate in the competitive retail electric market, although some of these do purchase power in the competitive wholesale market). Our biodiesel-fueled generating facilities will be in the mid-range of the marginal costs in ERCOT. About 17% of ERCOT’s generating capacity is fired by coal or lignite. The efficient operation of these units require that they be operating and providing electricity to the grid 24 hours a day, seven days a week. With marginal fuel and operating expenses at a very low level, the owners of these units will set their prices at or near that marginal cost to assure full-time use, which is called base loading. Thus the first 20,000 MW of ERCOT load is bid into the daily dispatch at prices of $0.02 per KWh or less. However, ERCOT’s load is rarely that low, even at night and on weekends. As a consequence, the most efficient gas units set the marginal cost that we will have to match. From the supply side, many operations are seeking to purchase raw materials for the production of biodiesel, among other uses. An increase in the purchasing activities of others may have an adverse effect on our ability to secure adequate supplies at reasonable prices or within expected times. From the demand side, any increase in coal or nuclear capacity available to the ERCOT grid can be expected to lower the market price of electricity to the buyer. In addition, lower natural gas prices will have a similar effect. While our electrical production is considered very small relative to ERCOT’S daily use, other providers may be developing similar projects which could lead a larger supply of electricity to the ERCOT grid than currently anticipated. On the demand side, increased conservation or use of more efficient electrical devices could lower the electric load for which ERCOT must supply capacity. An economic slowdown in Texas could have a similar effect of lowering demand. In most instances diminished demand will lower the marginal cost of electricity in ERCOT. We believe our company has a unique market focus, is well positioned demographically and is operationally efficient. Many REPs are actively seeking “green energy” for sale to environmentally conscious residential and commercial customers who are willing to pay more for electricity produced from renewable energy resources. Our expertise in the field and our innovative approach to green energy distinguish our company from its competitors. -18- Nevertheless, there is a possibility that new competitors, who could be better capitalized than our company, could seize upon our business model and produce electricity more efficiently, which might allow them to capture a significant share of our target market. When fully operational, our Oak Ridge North and Montgomery County facilities could generate operating losses of up to $1 million per month which would rapidly deplete our available resources. Until we are able to negotiate end user contracts that provide for a significant GEP, we intend to rely on equity financing to cover our current and anticipated operating losses. We need additional capital and intend to take advantage of financing opportunities as they arise. There is no assurance that our current financial resources and the proceeds of any future financing activities will be sufficient to pay our operating costs until we can negotiate a significant GEP, or that any GEP we negotiate will be sufficient to offset all of our operating costs. Controls and Procedures Evaluation of disclosure controls and procedures.Our management, including our Chief Executive Officer, has determined that the effectiveness of disclosures controls and procedures under Rule 13a-15(e) and Rule 15d-15(e) of the Securities Exchange Act of 1934 are inadequate as of December 31, 2006. Our auditors, Ham, Langston &
